Citation Nr: 1623883	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for status post L5-S1 fusion prior to March 13, 2009, and to a disability rating higher than 40 percent from June 1, 2009, forward.

2. Entitlement to a disability rating higher than 10 percent for radiculopathy of the left lower extremity prior to June 16, 2015, and to a disability rating higher than 40 percent from June 16, 2015 forward.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability prior to June 16, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  This appeal has since been transferred to the RO in Oakland, California.  

The March 2009 rating decision denied the Veteran's claim for a rating higher than 10 percent for L5-S1 spondylolisthesis.  Thereafter, in April 2009, the RO assigned a temporary total disability rating for the Veteran's low back disorder pursuant to 38 C.F.R. § 4.30, from March 13, to May 31, 2009.  The 10 percent rating was resumed effective June 1, 2009.

In August 2009, the RO assigned an increased 40 percent rating for the Veteran's low back disorder, now characterized as status post L5-S1 fusion, effective from June 1, 2009.  The RO also denied entitlement to an increased (compensable) disability rating for the Veteran's left lower extremity radiculopathy.  In a March 2010 rating decision, this disability was increased to 10 percent, effective from August 25, 2008.

More recently in December 2015, the RO awarded service connection for radiculopathy of the right lower extremity and assigned a 10 percent disability rating, effective from June 16, 2015.  The Veteran did not appeal the 10 percent rating assigned for this disability.  In that same rating decision, the RO also awarded an increased 40 percent rating for the Veteran's left lower extremity radiculopathy and entitlement to individual unemployability, both effective June 16, 2015.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016; a copy of the transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding the Veteran's claims, it is necessary to ensure that there is a complete record upon which to decide these claims so that he is afforded every possible consideration. 

The Veteran was most recently afforded a VA examination of his low back disability and radiculopathy of the left lower extremity in June 2015.  At the April 2016 hearing, the Veteran indicated that these disabilities had worsened.  Specifically, he stated that he had incapacitating episodes two to three times a month and indicated that he had fallen in the past as well had atrophy in his left lower extremity.  As there is evidence suggesting a worsening of these disabilities subsequent to the last VA examination, the Veteran must be afforded a new VA examination to determine the current level of severity of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Further, the most recent VA treatment records associated with the claims file are dated through December 2015.  However, in February 2016 the Veteran submitted a statement indicating ongoing treatment.  Accordingly, his updated VA treatment records must be obtained.  

As the Veteran's claim for a TDIU is "inextricably intertwined" with his claims for higher ratings for his low back disability and radiculopathy of the left lower extremity, so, too, must the Board remand his TDIU claim.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's VA treatment records, including from Martinez VA medical center (VAMC) dated from July 2015 forward and from the West Los Angeles VAMC dated from December 2015 forward.  Also, ensure that the Veteran's complete VA treatment records dated from November 2007 to March 2009 and from March 2010 to September 2012 have been obtained and associated with the file.

2.  After the above records have been obtained, schedule the Veteran for VA examinations to determine the severity of his lumbar spine disorder and left lower extremity radiculopathy.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

3. Finally, readjudicate the claims on appeal.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





